                   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                          Page I of I



                                                                    UNITED STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                                   United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                                                                                                           (For Offenses Committed On or After November I, 1987)
                                                                      v.

                                                     Isauro Felipe-Marin                                                   Case Number: 3:19-mj-20920
                                                     aka: Julio Santos-Gutierrez
                                                                                                                          Gregory D Obenauer
                                                                                                                          Defendant's Attorney


                   REGISTRATION NO. 82506298
                   THE DEFENDANT:
                    IZI pleaded guilty to count(s) _l_of_C_om___.!._p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    D was found guilty to count(s)
                             after a plea of not guilty.
                             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                   Title & Section                                 Nature of Offense                                                                        Count Number(s)
                   8:1325                                          ILLEGAL ENTRY (Misdemeanor)                                                               1

                    D The defendant has been found not guilty on count(s)
                                                                                                                       ~-------------------
                    0 Count(s)                                                                                             dismissed on the motion of the United States.
                                                ~----------------~



                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                                0 TIME SERVED                                          ~ ____l_5_'___ days
                    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the defendant's possession at the time of arrest upon their deportation or removal.
                    D Court recommends defendant be deported/removed with relative,                            charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                        Wednesday, February 20, 2019
                                                                                                                        Date of Imposition of Sentence


                   Received
                                        ---------"f----
                                        DUSM
                                                                                   FILED                                     0   BU ROBERT N. BLOCK
                                                                                                                           ITED STA TES MAGISTRATE JUDGE
                                                                                   FEB 2 0 2019
                                                                        CLERK, U.S. DISTRICT COURT
                   Clerk's Office Cop                                sourHERN 01s1R1cr OF CALIFORNIA                                                                  3: l 9-mj-20920
                                                                     BY                       DEPUTY


----·   ----- ··-- ----- -   --~-   -   ----   -- --------   ---~------~----·------~------   -----------------------
